IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 138 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CARMITA HUDENLL-TRIGGS,                   :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.